

116 HR 4038 IH: Workforce Development Through Post-Graduation Scholarships Act of 2019
U.S. House of Representatives
2019-07-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4038IN THE HOUSE OF REPRESENTATIVESJuly 25, 2019Mr. LaHood (for himself and Ms. Sewell of Alabama) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to exclude certain post-graduation scholarship grants
			 from gross income in the same manner as qualified scholarships to promote
			 economic growth.
	
 1.Short titleThis Act may be cited as the Workforce Development Through Post-Graduation Scholarships Act of 2019. 2.Post-graduation scholarship grants excluded from gross income in same manner as qualified scholarships (a)In generalSection 117(a) of the Internal Revenue Code of 1986 is amended—
 (1)by striking the period at the end and inserting , or; (2)by striking any amount received and inserting the following:
					
 any amount which—(1)is received; and (3)by adding at the end the following new paragraph:
					
 (2)is a post-graduation scholarship grant received by or paid on behalf of an individual.. (b)Post-Graduation scholarship grantSection 117(b) of such Code is amended by redesignating paragraph (2) as paragraph (3) and by inserting after paragraph (1) the following new paragraph:
				
					(2)Post-graduation scholarship grant
 (A)In generalThe term post-graduation scholarship grant means any grant program— (i)which is established by an organization which—
 (I)is described in section 501(c)(3) and exempt from tax under section 501(a), and (II)is either a private foundation (other than a private foundation established by an organization described in section 170(b)(1)(A)(ii) or an organization described in section 170(b)(1)(A)(iii) the principal purpose or function of which is the provision of medical education) or a community trust described in section 170(b)(1)(A)(vi),
 (ii)which is designed to encourage individuals to serve in occupations of unmet needs or in areas of unmet needs (as such terms are used in section 108(f)(2)(D)(ii)), and
 (iii)under which, in accordance with the conditions of a grant, such organization repays any portion of an applicable education loan incurred by an individual.
 (B)Applicable education loanFor purposes of subparagraph (A)(iii), the term applicable education loan means, with respect to any individual, a qualified education loan (as defined in section 221(d)(1)) incurred to pay qualified higher education expenses (as defined in section 221(d)(2)) of such individual..
 (c)Amount not treated as taxable expenditure by private foundationSection 4945(g) of such Code is amended by striking or at the end of paragraph (2), by striking the period at the end of paragraph (3) and inserting , or, and by adding at the end the following new paragraph:  (4)the grant is a post-graduation scholarship grant (as defined in section 117(b)(2))..
 (d)Denial of double benefitSection 221(e) of such Code is amended by redesignating paragraphs (2) and (3) as paragraphs (3) and (4), respectively, and by inserting after paragraph (1) the following new paragraph:
				
 (2)Denial of double benefit in case of post-graduation scholarship grantsAny interest which is paid as part of a post-graduation scholarship grant and excluded from gross income under section 117 shall not be taken into account under this section..
 (e)Effective dateThe amendments made by this section shall apply to taxable years beginning after the date of the enactment of this Act.
			